Citation Nr: 1039111	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-25 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a residual disability 
due to heat stroke.

2.  Entitlement to service connection for cardiovascular disease, 
to include hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION


The Veteran served on active duty from March 1971 to December 
1972.

This matter came to the Board of Veterans' Appeals (Board) from a 
November 2004 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

In a July 2009 decision, the Board denied entitlement to service 
connection for a residual disability due to heat stroke and 
cardiovascular disease, to include hypertension.  The Veteran 
filed a timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  Per a May 2010 Joint Motion for Remand 
(JMR) and May 2010 Court Order, the decision was vacated and 
remanded for further development consistent with the JMR.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts that he suffered from heat stroke while 
stationed in Panama during a field exercise with very high 
temperatures.  He asserts that he has residuals of heat stroke, 
and also maintains that he has coronary artery disease and 
hypertension which are due to service, or due to the heat stroke.

In August 2007, VA requested from the National Personnel Records 
Center (NPRC) active duty inpatient clinical records from FT WM 
D. DAVIS CANAL ZONE from January 1, 1972, to December 31, 1972.  
In September 2007, VA was advised of the following:  "No search 
possible based on info furnished:  Unable to identify Ft. WM. D. 
Davis Clinic/ Hospital Where Veteran Was Treated."  In October 
2008, VA requested records from the NPRC records from Gorgas Army 
Hospital at Fort Clayton in the Panama Canal Zone from January 1, 
1972, to December 31, 1972.  The response was as follows:  "No 
Search Possible Based on Info Furnished: Index Of Retired Records 
At NPRC Does Not List The Requested Treatment Facility/Year 
(Gorgas Army Hospital/1972).  

The record reflects that the Veteran received treatment from a 
facility named "U.S. Army Troop Medical Center, Ft. Wm. D. Davis 
C.Z." in May, July, October, and December 1972.  Per the JMR, VA 
must request records from the U.S. Army Troop Medical Center, Ft. 
Wm. D. Davis. C.Z. for the period January 1, 1972, to December 
31, 1972.  38 C.F.R. § 3.159(c)(2) (2010).  For purposes of 
assisting VA in identifying the correct facility, the Board notes 
that Fort William D. Davis Army Reservation is located in Colon, 
Panama, and is also known as Fort Davis and Fort William D. 
Davis.  On February 5, 1938, President Franklin D. Roosevelt 
signed Executive Order 7805 which established the boundaries of 
Fort William D. Davis Military Reservation.  See 3 Fed. Reg. 327 
(February 8, 1938).  

The Board has also determined that another attempt should be made 
to obtain the Veteran's service clinical records from the Gorgas 
Army Community Hospital.  See id.  For purposes of assisting VA 
in identifying the correct facility, it appears that the Gorgas 
Army Hospital is now being operated as a unit of the U.S. Army 
Medical Department Activity - Panama under the U.S. Army Health 
Services Command.  

The Veteran asserts that following his bout of heat stroke in 
Panama he developed a very low tolerance to sun exposure and high 
temperatures.  He has reported that he experienced heart problems 
and hypertension that started around 1975 and it was his 
understanding that his problems may be directly related to heat 
stroke.  A September 2007 lay statement from A.L.V. states that 
he has known the Veteran since the mid-1970's and recalled that 
the Veteran advised him that he had suffered a heatstroke while 
in the Army.  In an October 2005 progress note from Wilbur R. 
Cleaves, it was noted that the Veteran had been a prior patient 
in 1977.  In 1971, while in the Army in Panama he suffered heat 
stroke.  He was medevaced by helicopter.  Following that episode, 
he noticed episodes of palpitations and irregular heartbeats 
associated with shortness of breath.  Symptomatology grew worse 
over the years and by the mid-1990's he was having more ectopy of 
the heart and required surgical ablation of some of the nerves of 
the heart to control the arrhythmias.  Dr. Cleaves stated that he 
treated the Veteran in 1977 for a period of four to five years.  
Dr. Cleaves does not have the records but recalled that the 
Veteran had bouts of shortness of breath and palpitations at that 
time.  Dr. Cleaves' impression was history of heat stroke in the 
Army with subsequent palpitations and history of heart surgery.  

Per the JMR and in light of the lay statements from the Veteran 
and his friend, and the objective report of Dr. Cleaves, the 
Board has determined that the Veteran should be afforded a VA 
examination to assess the nature and etiology of his claimed 
residuals of heat stroke, and cardiovascular disease, to include 
hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009).  

Accordingly, the case is REMANDED for the following actions:

1.  Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, and directly from the 
facility, the Veteran's service clinical 
records from Fort William D. Davis Army 
Reservation, located in Colon, Panama, 
(A.K.A. Fort Davis and Fort William D. 
Davis) for the period January 1, 1972, to 
December 31, 1972.  The RO is advised that 
on February 5, 1938, President Franklin D. 
Roosevelt signed Executive Order 7805 
which established the boundaries of Fort 
William D. Davis Military Reservation.  
See 3 Fed. Reg. 327 (February 8, 1938).  
The RO must attempt to secure such records 
from NPRC and such facility unless a 
Federal department or agency advises VA 
that the requested records do not exist or 
that the custodian does not have them.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.  All written 
correspondence sent and received should be 
incorporated into the claims folder.  If 
the requested information is unavailable, 
the Veteran should be apprised of such and 
given the opportunity to submit the 
requested information.

2.  Request from the NPRC, and directly 
from the facility, the Veteran's service 
clinical records from the Gorgas Army 
Community Hospital located in the Panama 
Canal Zone for the period January 1, 1972, 
to December 31, 1972.  The RO is advised 
that it appears that the Gorgas Army 
Hospital is now being operated as a unit 
of the U.S. Army Medical Department 
Activity - Panama under the U.S. Army 
Health Services Command.  The RO must 
attempt to secure such records from NPRC 
and such facility unless a Federal 
department or agency advises VA that the 
requested records do not exist or that the 
custodian does not have them.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims folder.  All written correspondence 
sent and received should be incorporated 
into the claims folder.  If the requested 
information is unavailable, the Veteran 
should be apprised of such and given the 
opportunity to submit the requested 
information.

3.  AFTER the above development has been 
completed and/or any further attempts to 
secure such records have been deemed 
futile, the Veteran should be afforded a 
VA examination with a physician with 
appropriate expertise to determine the 
nature and etiology of his claimed 
residual disability due to heat stroke, 
and cardiovascular disease, to include 
hypertension.  The claims folder should be 
made available to and reviewed by the 
examiner.  Any medically indicated tests 
should be accomplished, and all test and 
clinical findings should be clearly 
reported.  After reviewing the claims file 
and examining the Veteran, the examiner 
should opine as to the following:

a)  Please identify whether the Veteran 
has a residual disability due to heat 
stroke, and please identify all 
disabilities associated with the 
cardiovascular system;

b)  Did any residual disability due to 
heat stroke at least as likely as not (a 
50% or higher degree of probability) have 
its clinical onset during the Veteran's 
period of service, or is any residual 
disability due to heat stroke otherwise 
related to such period of service; 

c)  Did any current disability of the 
cardiovascular system, to include any 
hypertension or coronary artery disease, 
at least as likely as not (a 50% or higher 
degree of probability) have its clinical 
onset during the Veteran's period of 
service, or is any disability of the 
cardiovascular system, to include any 
hypertension or coronary artery disease, 
otherwise related to such period of 
service. 

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinions with the service 
treatment records, post-service medical 
evidence, and lay statements of the 
Veteran, to include his competent reports 
of symptomatology during and after 
service.
	
4.  After completion of the above, review 
the expanded record and readjudicate the 
issues of entitlement to service 
connection for residual disability due to 
heat stroke and cardiovascular disease, to 
include hypertension.  If any of the 
benefits sought are not granted in full, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

